Case 1:18-cv-05628-SJ-ST Document 31 Filed 04/13/19 Page 1 of 2 PageID #: 482



     T. Bryce Jones, Esq.
     Jones Law Firm, P.C.
     450 7th Avenue, Suite 1408
     New York, NY 10123
     (212) 258-0685
     bryce@joneslawnyc.com

     April 13, 2019
     Judge Sterling Johnson, Jr.
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

            Re:     Hammock v. Moving State to State, LLC et al.,
                    No. 1:18-cv-05628-SJ-ST: Status Update and Request for
                    Expedited Consideration of Motion for Pre-26(a) Conference
                    Discovery

              I write on behalf of the Plaintiff, Cory Hammock, in the matter, to
     respectfully request an expedited ruling on his Motion for Pre-26(a) Conference
     Discovery, filed on
              Mr. Hammock, who has had almost all of his personal belongings held
     hostage by Defendants and withheld from him since early September of 2018, has
     1) been told by Defendants that these belongings are in storage in particular unit
     numbers at a particular facility in Queens, New York; 2) has obtained the voluntary
     cooperation of that storage facility in locking down these units until he can obtain
     a court order authorizing him to access and inventory the contents to confirm they
     are his; and 3) has been battling Defendants who have not participated in this
     litigation despite actual notice and proper service, who are in default, and whom
     your Honor has held in Contempt for failing to appear at conferences as ordered.
              Mr. Hammock respectfully requests that this court grant the above-
     mentioned motion so that he may issue a non-party subpoena to the storage
     company in order to inventory the units where Defendants claim to be keeping his
     personal belongings. Once such inventory process confirms whether the items in
     the lockers are his and if so which items, Mr. Hammock may then move for a
     specific order of possession of all or part of the contents of those units.




                                    www.joneslawnyc.com
Case 1:18-cv-05628-SJ-ST Document 31 Filed 04/13/19 Page 2 of 2 PageID #: 483



     Dated: April 13, 2019

                                         Respectfully Submitted,
                                                                        ,       .


                                         /s/ T. Bryce Jones
                                         T. Bryce Jones
                                         Jones Law Firm, P.C.
                                         450 7th Avenue, Suite 1408
                                         New York, NY 10123
                                         (212) 258-0685
                                         bryce@joneslawnyc.com
                                         Attorneys for Plaintiff




                                www.joneslawnyc.com
                                                                      Page 02
